MEMORANDUM **
In consolidated petitions, husband and wife Juan Ernesto Castellanos Almada and Martha Escamilla De Castellanos petition for review of the Board of Immigration Appeals’ (“Board”) summary affirmance of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petitions for review.
Petitioners contend that the IJ denied them due process by failing to record a portion of one witness’s testimony during their merits hearing. We lack jurisdiction to consider this contention because petitioners failed to exhaust it before the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
To the extent petitioners contend they exhausted this due process contention by raising it in a subsequent motion to reopen before the Board, the Board’s denial of that motion is not at issue in these petitions.
We do not decide whether it was appropriate for the Board to streamline petitioners’ appeal despite an allegedly incomplete record because petitioners failed to notify the Board that some testimony was missing from the record.
PETITION FOR REVIEW in case No. 02-71220 DISMISSED.
*904PETITION FOR REVIEW in case No. 02-71221 DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.